DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, line 2 the applicant claims “an intermediate layer laminated on the high acoustic velocity layer, the piezoelectric layer being made of silicon oxide.  The examiner believes the applicant meant to say “intermediate layer” and not piezoelectric layer.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 & 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 1 & 2, the applicant claims a “fast transversal bulk wave propagating in the high acoustic velocity layer satisfies Vsh0 < Vsub < Vsp…”. The examiner is not sure how this limitation is taught.  It appears to the examiner that limitations are a function of the structure.  For examination purposes, if the same claimed structure is taught the claimed functions and properties are presumed to be inherent and therefore taught.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 10-11, 13, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (PG Pub 20130285768).
Considering claim 1, Watanabe (Figure 1A) teaches an acoustic wave device comprising: a high acoustic velocity layer (3 + paragraph 0067); a piezoelectric layer (5 + paragraph 0067) laminated on the high acoustic velocity, the piezoelectric layer being made of lithium tantalate (paragraph 0067); an interdigital transducer electrode (6 + paragraph 0067) provided on the piezoelectric layer; an acoustic velocity of a bulk wave propagating in the high acoustic velocity layer is higher than an acoustic velocity of an acoustic wave propagating in the piezoelectric layer (paragraph 0069) and an acoustic velocity Vsub of a fast transversal bulk wave propagating in the high acoustic velocity layer satisfies Vsh0 < Vsub < Vsp with respect to an acoustic velocity Vsh0 of an SH0 mode and an acoustic velocity Vsp of a mode becoming a spurious response of which acoustic velocity is not lower than the acoustic velocity of the SH0 mode (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)), the acoustic velocity Vsh0 and the acoustic velocity Vsp being obtained from Eq. (1) below; 

    PNG
    media_image1.png
    405
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    796
    467
    media_image2.png
    Greyscale

(It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433).
Considering claim 2, Watanabe (Figure 1A) teaches an acoustic wave device comprising: a high acoustic velocity layer (3 + paragraph 0067); an intermediate layer laminated (4 + paragraph 0081) on the high acoustic velocity layer, the piezoelectric layer being made of silicon oxide (4 + paragraph 0081); a piezoelectric layer (5 + paragraph 0067) laminated on the intermediate layer and being made of lithium tantalate (paragraph 0067); an interdigital transducer electrode (6 + paragraphs 0067-0069) provided on the piezoelectric layer; wherein an acoustic velocity of a bulk wave propagating in the high acoustic velocity layer is higher than an acoustic velocity of an acoustic wave propagating in the piezoelectric layer (paragraphs 0067-0069); and an acoustic velocity Vsub of a fast transversal bulk wave propagating in the high acoustic velocity layer satisfies Vsh0 < Vsub < Vsp with respect to an acoustic velocity Vsh0 of an SH0 mode (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)) and an acoustic velocity Vsp of a mode becoming a spurious of which acoustic velocity is not lower than the acoustic velocity of the SH0 mode, the acoustic velocity Vsh0 and the acoustic velocity Vsp being obtained from Eq. (2) below; 

    PNG
    media_image3.png
    495
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    713
    271
    media_image4.png
    Greyscale

It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)
Considering claim 3, Watanabe (Figure 1A) teaches a cut angle of the lithium tantalate is in a range of about -10 degrees to about +65 degrees in Y cut X SAW propagation (paragraph 0075).
Considering claims 5 and 13, Watanabe (Figure 1A) teaches wherein the piezoelectric layer is a LiTaO3 layer (5 + paragraph 0075).
Considering claims 7 and 15, Watanabe (Figure 1A) teaches wherein at least one reflector (7 + 8 + paragraph 0077) is provided on the piezoelectric layer.
Considering claims 8 and 16, Watanabe (Figure 1A) teaches wherein the acoustic wave device defines an acoustic wave resonator (paragraph 0077).
Considering claims 10 and 18, Watanabe (Figure 1A) teaches wherein a second Euler angle of the piezoelectric layer is between about 120 degrees and about 160 degrees (paragraph 0075).
Considering claim 11, Watanabe (Figure 1A) teaches wherein a cut angle of the lithium tantalate is in a range of about -10 degrees to about +65 degrees in Y cut X SAW propagation (paragraph 0075).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 9, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (PG Pub 20130285768) and in view of Yamane (PG Pub 20110050034).
Considering claims 4 and 12, Watanabe (Figure 27) teaches the acoustic wave device teaches at least one dielectric (42 + paragraph 0174).
However, Watanabe does not teach wherein at least one dielectric selected from a group of Al2O3, MgO, BeO, HfO2, AlN, SiN, TiN, ZrN, SiC, TiC, DLC, B4C, TiB2, ZrB2 and NbB2 is provided between the interdigital transducer electrode and the piezoelectric layer.
Yamane teaches at least one dielectric selected from a group of Al2O3, MgO, BeO, HfO2, AlN, SiN (paragraph 0038), TiN, ZrN, SiC, TiC, DLC, B4C, TiB2, ZrB2 and NbB2 is provided between the interdigital transducer electrode and the piezoelectric layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include at least one dielectric selected from a group of Al2O3, MgO, BeO, HfO2, AlN, SiN, TiN, ZrN, SiC, TiC, DLC, B4C, TiB2, ZrB2 and NbB2 is provided between the interdigital transducer electrode and the piezoelectric layer into Watanabe’s device for the benefit of providing superior characteristics.
Considering claims 9 and 17, Yamane teaches wherein the interdigital transducer electrode is a multilayered metal film (paragraph 0063).
However, Yamane does not explicitly teach the interdigital transducer electrode is a multilayer metal film that includes Ti, Mo and Ti laminated in that order.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the interdigital transducer electrode is a multilayer metal film that includes Ti, Mo and Ti laminated in order, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (PG Pub 20130285768) and in view of Omura (PG Pub 20170187352).
Considering claim 6, Watanabe teaches the high acoustic velocity layer as described above.
However, Watanabe does not teach wherein the high acoustic velocity layer includes Si.
Omura teaches wherein the high acoustic velocity layer includes Si (paragraph 0077).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include Si as the high acoustic velocity layer into Watanabe’s device for the benefit of using a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837